                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                       August 10, 2020

By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

    Re:       New York v. Chad F. Wolf, et al., No. 20 Civ. 1127 (JMF) (S.D.N.Y.)
              Lewis-McCoy, et al. v. Chad Wolf, et al., No. 20 Civ. 1142 (JMF) (S.D.N.Y.)

Dear Judge Furman:

I have been tasked with preparation of the “comprehensive and detailed report” that the Court, in
its July 29, 2020, Order, directed the Defendants to prepare concerning “any and all inaccurate or
misleading statements or representations in the record.” 1 I will also be participating in the
preparation of the new declarations called for by the Court’s Order.

At present, the principal statements I am reviewing are those that implicate (i) the extent to which
states or territories other than New York do not make available certain categories of DMV
information to DHS/CBP; and (ii) the extent to which DHS/CBP accepts DMV information subject
to restrictions on its dissemination within or use by DHS. As ordered by the Court, I will also look
into any other area where a correction may be necessary. In order to look into these matters with
the requisite level of detail, I have asked DHS to provide me with emails from the most pertinent
personnel. Thus far, DHS has provided me with a great deal of information, including
approximately 2300 emails, with an offer to provide any more that may appear useful. These
emails come from a number of custodians, including field operation personnel and information
technology specialists. I have also obtained access to over 5000 internal USAO emails (which I
am hopeful can be quickly narrowed down to a hundred or so relevant emails). I have already
commenced reviewing the DHS emails and I believe that I will need to give emails from DHS an
individualized review in order to respond to the Court’s order. Once I have gained sufficient
mastery of the emails and documents communicated within DHS and with our Office, I will need
to interview the most pertinent personnel. I anticipate that will provide the information necessary



1
  We understand the reference to “record” here to mean representations the Government and the
Defendants made to the Court in pleadings, motions, and declarations in this litigation, as opposed
to examining for, and reporting on, any inaccuracy in every statement in every item contained in
the Administrative Record.
 The Honorable Jesse M. Furman                                                                Page 2


to prepare the report the Court has ordered, and identify all the points that will need to be addressed
with the requisite particularity in the new declarations the Court has ordered.

In order to accomplish the foregoing, I respectfully request that the date by which the report and
the new declarations be filed be extended from Wednesday, August 12 until Monday, September
14, 2020. I do not believe I can complete a comprehensive and detailed report, and provide input
into the preparation of new adequately particular declarations, in any less time than that. I stress
that this request for additional time is not due to any lack of responsiveness from DHS—indeed,
DHS has been more than forthcoming—it is simply because of the amount of information that at
this juncture I believe needs to be obtained and absorbed in order to generate an accurate report
and to then assist in preparing adequately particular declarations.

Antony Gemmell, Esq., speaking for both the Lewis-McCoy plaintiffs and New York, has advised
that Plaintiffs do not consent to this extension request.

Should the court desire any further information, the Government would be pleased to comply.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                           by: _____________________________
                                               JOHN M. McENANY
                                               Associate United States Attorney
                                               (212) 637-2571
